Citation Nr: 0021213	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  99-07 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an effective date prior to January 12, 1998 
for assignment of a compensable rating for postoperative 
residuals of an umbilical hernia repair.

Entitlement to an increased rating for postoperative 
residuals of an umbilical hernia repair, evaluated 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The appellant had active military service from April 1945 to 
October 1946.

This appeal to the Board of Veterans' Appeals (Board) is 
taken from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  In August 1998, the RO 
increased the veteran's rating from noncompensable to 10 
percent for the postoperative residuals of an umbilical 
hernia repair.  Subsequently, a January 1999 supplemental 
statement of the case advised that an effective date prior to 
January 12, 1998 for the assignment of a compensable rating 
for the postoperative residuals of an umbilical hernia repair 
was not warranted.

A hearing was held at the RO in November 1999 by the 
undersigned Board Member.  A transcript of the hearing is of 
record.  Based on questions posed and answers provided at the 
hearing, as well as entries in service and early postservice 
medical records, it is the opinion of the Board that the 
issue of service connection for peritoneal adhesions based on 
repair of the umbilical hernia has been raised.  This issue 
has neither been developed nor certified for appeal.  
Accordingly, it is referred to the RO for any action deemed 
appropriate.


FINDINGS OF FACT

1.  A September 1947 unappealed RO rating decision granted 
service connection and assigned a noncompensable rating for 
postoperative residuals of an umbilical hernia repair, a 
disability then classified as postoperative scar, abdomen.  

2.  A claim for an increased rating for postoperative 
residuals of an umbilical hernia repair was received by the 
RO on January 12, 1998.

3.  It was first factually ascertainable in July 1998 that 
the veteran's service-connected scar from an umbilical hernia 
repair was tender and painful on objective demonstration.

4.  Postoperative residuals of an umbilical hernia repair are 
manifested primarily by a minimally tender scar; an abdominal 
hernia is not present currently, and there is no weakening of 
the abdominal wall.


CONCLUSIONS OF LAW

1.  An effective date prior to January 12, 1998 for 
assignment of a compensable rating for postoperative 
residuals of an umbilical hernia repair is not warranted.  
38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.400 and 
4.114, 4.118, Diagnostic Codes 7339, 7804 (1999).

2.  A rating in excess of 10 percent for postoperative 
residuals of an umbilical hernia repair is not warranted.  
38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.321(b) 
and 4.114, 4.118, Diagnostic Codes 7339, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records disclose that the veteran underwent 
surgery in May 1945 to correct an umbilical hernia.  A 
gastrointestinal x-ray series in September 1945 revealed that 
the stomach, along its greater curvature, lay closer to the 
anterior abdominal wall than was considered normal.  The 
assessment was that the stomach was most likely held in this 
position by adhesions.  

The veteran was admitted to a service department hospital in 
late October 1945, complaining of abdominal pain over the 
site of the abdominal incision where the herniorrhaphy was 
performed.  Physical and x-ray examination revealed no signs 
or symptoms of adhesions.  A November 10, 1945 notation of a 
surgical consultation indicates that the veteran had a well 
healed, nonindurated transverse abdominal scar from repair of 
an umbilical hernia.  He stated that the painful scar became 
asymptomatic when he was able to occupy his mind doing things 
which he enjoyed.  At discharge from hospitalization in late 
November 1945, the diagnoses included no disease found, 
admitted for observation for postoperative abdominal 
adhesions.  

A VA examination was performed in September 1947.  It was 
found that the veteran's abdomen was slightly tender to deep 
pressure in the region of the postoperative scar.  The 
clinical diagnosis was that no hernia was detected.  An upper 
gastrointestinal series was arranged by VA in September 1947.  
It was noted that the appendix was visible, extending 
cephalad from its point of attachment and lying somewhat 
medial and parallel to the ascending colon.  This was thought 
to suggest that the tip of the appendix was attached in this 
position by adhesions.  

A September 1947 rating decision of the RO granted service 
connection for a disability classified as a postoperative 
scar, abdomen.  A noncompensable evaluation was assigned.  
The veteran was informed of that rating decision by letter 
dated September 30, 1947.  He did not appeal within the one 
year prescribed period.

A claim for an increased rating for postoperative residuals 
of an umbilical hernia repair was received by the RO on 
January 12, 1998.  

A VA examination of digestive system structures was performed 
in July 1998.  It was found that the veteran had minimal 
tenderness to palpation around the umbilicus.  The scars were 
well healed.  The diagnosis was status post umbilical hernia 
repair with residuals of pain.  

A VA examination for scars was also conducted in July 1998.  
The veteran referred to occasional pain in the area of the 
scar from an umbilical hernia repair.  Pain was reportedly 
exacerbated by physical activity.  He stated that the 
discomfort was not debilitating.  It did not interfere with 
his work or social life.  However, he occasionally needed to 
adjust his posture to accommodate this slight discomfort.  
Clinical inspection revealed a horizontal, linear surgical 
scar which transversed the umbilicus.  The scar measured 14 x 
0.2 cm.  It was nontender and nonindurated.  The diagnosis 
was surgical scar of the abdomen.

Based on the reports of the July 1998 VA examinations cited 
above, the RO increased the evaluation for the veteran's 
postoperative residuals of an umbilical  hernia repair from 
noncompensable to 10 percent disabling.  The effective date 
for assignment of the 10 rating was fixed as of January 12, 
1998.

A hearing was held at the RO in November 1999 before the 
undersigned Member of the Board.  In testimony, the veteran 
related that, over the years, he had experienced pain at the 
site where the umbilical hernia repair was performed.  He 
expressed his belief that he had been precluded from pursuing 
a career in professional sports because of pain and weakening 
of the abdominal wall which he attributed to the 
postoperative residuals of an umbilical hernia repair.  He 
maintained that the currently assigned 10 percent evaluation 
for service-connected umbilical hernia repair residuals 
should be retroactive to the date following service 
separation.

II.  Legal Analysis

The Board notes that the appellant's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Unless otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).  

Ordinarily, the effective date for an award of increased 
disability compensation is the date it was ascertainable that 
an increase in disability had occurred, if a claim for 
increase is received within one year of that date.  If a 
claim is not received within one year, the effective date is 
the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400 (o)(2) (1999).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  38 C.F.R. Part 4.  In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

A noncompensable rating is warranted for a postoperative 
ventral hernia where the postoperative wounds are healed, 
there is no disability, and a belt not indicated.  A 20 
percent rating is warranted where the postoperative ventral 
hernia is small, not well supported by belt under ordinary 
conditions, or where the ventral hernia is healed, but there 
are postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
warranted where the postoperative ventral hernia is large, 
not well supported by belt under ordinary conditions.  A 100 
percent rating is warranted where the postoperative ventral 
hernia is massive, persistent, producing severe diastasis of 
recti muscles or extensive diffuse destruction or weakening 
of muscular and fascial support of abdominal wall so as to be 
inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7339 (1999).  

In addition, a 10 percent rating is warranted for superficial 
scars, which are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999).  This is the highest rating provided by this 
diagnostic code.

Turning to the effective date issue, the veteran alleges that 
a 10 percent rating for his service-connected postoperative 
residuals of an umbilical hernia repair should be assigned 
earlier than January 12, 1998.  It should be noted that a 
September 1947 rating decision granting service connection 
and assigning a noncompensable evaluation for service-
connected postoperative residuals of an umbilical hernia 
repair was the most recent unappealed rating decision in this 
case and, as such, was final as to the evidence of record a 
that time.  Since the date of receipt of the most recent 
claim for an increased rating for postoperative residuals of 
an umbilical hernia repair is January 12, 1998, the earliest 
possible effective date for assignment of a rating greater 
than noncompensable is January 12, 1997, according to 
governing criteria cited above.  A determination as to the 
proper effective date for the assignment of a higher rating 
for postoperative residuals of an umbilical hernia repair 
turns on when it was factually ascertainable that an increase 
in disability had occurred.  

Here, the first medical evidence, tending to suggest an 
increase in disability from postoperative residuals of an 
umbilical hernia repair, were the reports of VA examinations 
performed in July 1998.  The veteran has provided no medical 
records reflecting treatment of his umbilical hernia repair 
residuals during the one year period prior to submission of 
the claim for increase.  

In sum, it was first factually ascertainable that an increase 
in disability from postoperative residuals of an umbilical 
hernia repair had occurred at a point in time which postdated 
the receipt of the claim for increase.  Accordingly, an 
effective date for an increased rating cannot be assigned 
prior to the date of receipt of the claim for increase; in 
this case, January 12, 1998.  

Turning to the issue of an increased rating for postoperative 
residuals of an umbilical hernia repair, the medical evidence 
reveals that the principal manifestation, currently, is a 
minimally tender scar.  In fact, one of two physicians, who 
examined the veteran in recent years, found that the surgical 
scar was nontender.  In any event, the scar was found to be 
well healed, and the medical evidence does not demonstrate 
that the scar in any way impairs function.  As indicated 
above, a schedular rating higher than 10 percent for a tender 
or painful scar is not provided by VA's Rating Schedule.  
Following citation of the provisions of 38 C.F.R. § 3.321(b) 
in the statement of the case, the veteran stated on appeal 
that an extraschedular rating in excess of 10 percent was 
warranted.  However, inasmuch as the umbilical hernia scar 
does not result in frequent periods of inpatient hospital 
care or produce marked interference with employability, there 
is no basis for assignment of a rating excess of 10 percent 
for the postoperative scar on an extraschedular basis.

The postoperative residuals of an umbilical hernia repair may 
also be rated on the basis of a postoperative ventral hernia.  
However, in order to be entitled to assignment of a rating 
greater than 10 percent, there must be objective evidence of 
either a small abdominal hernia, or of healed surgical 
residuals producing abdominal wall weakening.  In this case, 
such manifestations of an umbilical hernia repair have not 
been demonstrated.  

As to all issues on appeal, the Board has been mindful of the 
doctrine of the benefit of the doubt.  However, the Board 
finds that there is not an approximate balance of positive 
and negative evidence regarding the issues on appeal so as to 
warrant application of the doctrine of the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 1991).

ORDER

Entitlement to an effective date prior to January 12, 1998 
for assignment of a compensable rating for postoperative 
residuals of an umbilical hernia repair is denied.

Entitlement to an increased rating for postoperative 
residuals of an umbilical hernia repair is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

